Exhibit 10.25

 

THIRD AMENDMENT TO

AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT
(this “Amendment”) is dated and effective as of April 9 , 2015 (the “Effective
Date”) and entered into by and among HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (the “Borrower”), FIRST HAWAIIAN BANK, a Hawaii
corporation, as the agent for the Lenders referred to below (“Agent”), and FIRST
HAWAIIAN BANK, a Hawaii corporation, and each of the other Lenders from time to
time made a party hereto (each individually referred to herein as a “Lender” and
collectively as “Lenders”).

 

RECITALS

 

WHEREAS, the Borrower, Agent and Lenders are parties to that certain Revolving
Line of Credit Agreement dated as of October 28, 2010, as amended and restated
by that certain Amended and Restated Revolving Line of Credit Agreement dated as
of October 3, 2011 as amended by Amendment to Amended and Restated Revolving
Line of Credit Agreement dated February 29, 2012 and further amended by Consent
and Amendment to Amended and Restated Revolving Line of Credit Agreement dated
April 22, 2013, and by Consent dated June 6, 2013 (the “Revolving Credit
Agreement”), which sets forth the terms and conditions under which the Lenders
agreed to advance, and the Borrower agreed to borrow, Loans and Letters of
Credit in the aggregate principal amount not to exceed Thirty Million Dollars
($30,000,000.00) (the “Line of Credit”).  All capitalized terms used herein,
unless otherwise defined herein, shall have the same meanings as those ascribed
to them in the Revolving Credit Agreement, after giving effect to the amendments
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

1.             Amendment to Revolving Credit Agreement.  The Termination Date
under the Revolving Credit Agreement is hereby extended and amended from
October 3, 2015 to December 6, 2018.

 

2.             Upfront Fee. Concurrently herewith, Borrower shall pay to the
Lenders the Upfront Fee equal to $150,000.00, which shall be shared with the
Lenders according to their respective Pro Rata Shares.

 

3.             Representations and Warranties.  As an essential inducement to
the Agent and the Lenders to execute this Amendment, the Borrower hereby
represents that all of the representations and warranties set forth in Section 5
of the Revolving Credit Agreement are true and correct in all material respects
with the same force and effect as though such representations and warranties had
been made as of the Effective Date of this Amendment.

 

4.             Conformance. The Loan Documents are hereby amended to conform
with this Third Amendment, but in all other respects shall continue in full
force and effect.

 

5.             Continuance of Security. The performance of the obligations of
the Borrower under the Revolving Credit Agreement, as hereby amended, the Note
and any other Loan Documents to which it is a party, shall be fully secured by
and entitled to the benefits of all of the security documents/guaranties/direct
liability agreements described in the Revolving Credit, as hereby amended,
Agreement and the other Loan Documents, and any modifications, extensions,
renewals or replacements thereof.

 

--------------------------------------------------------------------------------


 

6.             Continuing Guaranty.  The Guarantors hereby consent to the
foregoing amendments, reaffirm their obligations under that certain Guaranty
dated October 28, 2010, executed by the Guarantors in favor of First Hawaiian
Bank, as amended and restated by that certain Amended and Restated Guaranty
dated as of October 3, 2011, and covenant that the execution and delivery of
this Amendment shall not in any way affect, impair or diminish their respective
obligations under the Guaranty.

 

7.             No Offsets. As of the date hereof, the Borrower has no claims,
defenses or offsets against the Lenders, or the Agent or against the Borrower’s
obligations under the “Loan Documents”, as herein amended, whether in connection
with the negotiations for or closing of the Revolving Commitment, of this
Amendment, or otherwise, and if any such claims, defenses or offsets exist, they
are hereby irrevocably waived and released.  As of the date hereof, the
Guarantors have no claims, defenses or offsets against the Lender or against the
Guarantors’ obligations under the Guaranty, whether in connection with the
negotiations for or closing of the Facility, of this Amendment, or otherwise,
and if any such claims, defenses or offsets exist, they are hereby irrevocably
waived and released.

 

8.             No Waiver. This Amendment is made on the express condition that
nothing herein contained shall in any way be construed as affecting, impairing
or waiving any rights of the Lenders under any of the Loan Documents, as herein
amended.

 

9.             Entire Agreement. This Amendment incorporates all of the
agreements between the parties relating to the amendment of the Loan Documents
and supersedes all other prior or concurrent oral or written letters, agreements
or understandings relating to such amendment. This Amendment shall constitute
and be deemed amendments to any inconsistent provisions of any commitment letter
issued by the Lenders to the Borrower in connection with the amendment to the
Loan Documents and, upon the execution of this Amendment, any such commitment
letter shall be deemed superseded by this Amendment and cancelled.

 

10.          Headings. The headings of paragraphs and subparagraphs herein are
inserted only for convenience and reference, and shall in no way define, limit
or describe the scope or intent of any provisions of this Amendment.

 

11.          Governing Law; Severability. This Amendment is executed and
delivered, and shall be construed and enforced, in accordance with and governed
by the laws of the State of Hawaii. If any provision of this Amendment is held
to be invalid or unenforceable, the validity or enforceability of the other
provisions of this Amendment shall remain unaffected.

 

12.          Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument, and in making proof of this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart.

 

13.          Binding Effect. This Amendment shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns; provided,
however, that Borrower shall not assign this Amendment or any of the rights,
duties or obligations of Borrower hereunder without the prior written consent of
Agent and Lenders.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Eric K. Yeaman

 

Name:

Eric K. Yeaman

 

Title:

Chief Executive Officer

 

 

 

“Borrower”

 

 

 

 

 

FIRST HAWAIIAN BANK, a Hawaii corporation

 

 

 

 

 

By:

/s/ Derek Chang

 

Name:

Derek Chang

 

Title:

Vice President

 

 

 

“Agent/Lender”

 

 

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

By:

/s/ Eric K. Yeaman

 

Name:

Eric K. Yeaman

 

Title:

Chief Executive Officer

 

 

 

 

 

HAWAIIAN TELCOM, INC.

 

 

 

 

 

By:

/s/ Eric K. Yeaman

 

Name:

Eric K. Yeaman

 

Title:

Chief Executive Officer

 

 

 

 

 

HAWAIIAN TELCOM SERVICES COMPANY, INC.

 

 

 

 

 

By:

/s/ Eric K. Yeaman

 

Name:

Eric K. Yeaman

 

Title:

Chief Executive Officer

 

 

 

“Guarantor”

 

3

--------------------------------------------------------------------------------